Citation Nr: 1232197	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  08-33 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a left arm/shoulder disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from August 1979 to July 1986.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the claims.  

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In light of the foregoing, the Veteran's claim for service-connection for PTSD has been recharacterized as reflected on the title page.  

The Veteran requested a hearing before the Board in his October 2008 VA Form 9.  The RO informed the Veteran that his requested hearing had been scheduled for February 2011.  See December 2010 letter.  The Veteran, however, failed to report for the scheduled hearing.  As the record does not indicate the Veteran has requested that the hearing be rescheduled, the Board deems the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (2011). 

The Board remanded the claims in May 2011 for additional development.  The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that another remand is necessary in this case.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

The claim for service connection for a psychiatric disorder was remanded to obtain an addendum opinion from the examiner who conducted the April 2008 VA examination.  An opinion was obtained in June 2011, but it was not provided by the April 2008 VA examiner, and there is no indication as to why the Board's instructions were not complied with.  The Board had contemplated that the addendum would be prepared by the same individual who observed and examined the Veteran in April 2008.  As there is no explanation as to why the June 2011 addendum was prepared by someone who did not observe or examine the Veteran, the Board finds the addendum too attenuated to be adequate.  On remand, the Veteran should be scheduled for another VA examination in connection with this claim.  Recent VA treatment records should also be obtained.  

It appears that during the course of his appeal, the Veteran moved from an address at [redacted] in Wichita Falls, Texas, to an address at [redacted] in the same city, where he currently resides.  On remand, the Veteran should again be requested to identify any non-VA providers who have treated either of his claimed conditions.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Oklahoma City VAMC, dated since June 2012.  

2.  Ask the Veteran to identify all non-VA providers who have provided treatment for his claimed conditions (psychiatric disorder and left arm/shoulder disorder) and obtain those records.  If any such records are identified but VA efforts to obtain them are unsuccessful, the Veteran must be notified of such and the efforts made fully documented in the claim file.  This request should be sent to the Veteran's most current address at [redacted] in Wichita Falls, Texas.

3.  When the foregoing development has been completed, schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this remand must be reviewed by the examiner.  All necessary tests should be conducted and all clinical findings reported in detail.  

The examiner is requested to provide an opinion as to whether the Veteran meets the diagnostic criteria for PTSD and, if so, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that PTSD had its onset during active service or is related to any in-service disease, event, or injury, to include the in-service motorcycle accident.  

If the Veteran does not meet the diagnostic criteria for PTSD, the examiner is asked to provide an opinion as to the diagnosis of all psychiatric disorders found to be present and an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current psychiatric disorder had its clinical onset during active duty or is related to any in-service disease, injury or event, to include the in-service motorcycle accident. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Finally, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


